PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,724,035
Issue Date: 28 Jul 2020
Application No. 16/098,836
Filing or 371(c) Date: 2 Nov 2018
Attorney Docket No.  2010581-0608

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154(b) AND 37 C.F.R. § 1.705(b) (“Request”), filed March 1, 2021.  Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from four (4) days to thirty-six (36) days, applying current 37 CFR 1.704(c)(10). The Office’s redetermination of the PTA indicates the correct PTA is thirty-six (36) days. 

The petition is granted.

Relevant Procedural History

The patent issued with a PTA determination of 4 days on July 28, 2020. Applicant timely submitted a petition for a five month extension of time pursuant to 37 CFR 1.136(a) and the required $3160 fee and the present Request and the required $210 fee for filing an application for patent term adjustment on March 1, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 36 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
32 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA set forth on the patent is 4 days (36 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 32 days of Applicant Delay).
The Request argues no reduction, not a 32 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment and IDS on February 24, 2020 after a notice of allowance was mailed on February 7, 2020 because the February 24, 2020 filing was made based on the express request of the examiner of record.  The Request asserts the period of Applicant Delay is 0 days. The Request asserts the correct PTA is 36 days (36 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As will be discussed, the Office concurs that no reduction, not a 32 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment and IDS on February 24, 2020 after a notice of allowance was mailed on February 7, 2020 because the February 24, 2020 filing was made based on express request of the examiner of record.  The Office concurs that the period of Applicant Delay is 0 days. Finally, the Office concurs that the correct PTA is 36 days (36 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 36 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 36 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the number of days of Applicant Delay is 32 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 0 days. 

The Request argues no reduction, not a 32 day period of reduction, is warranted pursuant to current 37 CFR 1.704(c)(10) in connection with the filing of a Rule 312 amendment and IDS on February 24, 2020 after a notice of allowance was mailed on February 7, 2020 because the February 24, 2020 filing was made based on express request of the examiner of record.  The Office concurs.

37 CFR § 1.704(c)(10) is the pivotal rule in this request for redetermination.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. The rule change applies in all applications in which a notice of allowance was mailed on or after July 16, 2020. While the notice of allowance in this application was mailed on February 7, 2020, which is prior to the effective date of the rule change, Applicant has requested that the Office apply current 37 CFR 1.704(c)(10) to the analysis at hand.

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  On February 5, 2020, Applicant filed a PRELIMINARY AMENDMENT UNDER 37 C.F.R. 1.115 (“preliminary amendment”) and an Information Disclosure Statement (“IDS”).  A Notice of Allowance was mailed on February 7, 2020. On February 24, 2020, Applicant filed a REQUEST FOR CONSIDERATION AND CONDITIONAL AMENDMENT UNDER 37 CFR 1.312, in essence, a copy of the February 5, 2020 preliminary amendment, and a copy of the February 5, 2020 IDS. 

The Remarks section of the REQUEST FOR CONSIDERATION AND CONDITIONAL AMENDMENT UNDER 37 CFR 1.312 filed February 24, 2020 explains that Applicant’s representative and the examiner of record had a telephone conversation on February 20, 2020 during which the examiner requested that Applicant re-submit the February 5, 2020 preliminary amendment and IDS and provide clarification of the markups on the marked up copy of the February 5, 2020 substitute specification. The examiner purportedly stated on February 12, 2020 during a telephone conversation that the application was not on her docket because the application had been allowed before the February 5, 2020 filing had been considered. During the February 20, 2020 telephone conversation, the examiner purportedly requested Applicant resubmit the February 5, 2020 filing as a Rule 312 amendment to return the application to her docket and thereby, allow her to consider the preliminary amendment and IDS.

A review of the image file wrapper for the application reveals on March 26, 2020, the examiner considered the IDS and entered the Rule 312 amendment, both filed on February 24, 2020, but really just a resubmission of the February 5, 2020 filing.

It is noted that the examiner did not refute Applicant’s assertions that the Rule 312 amendment and the IDS filed February 24, 2020 were expressly requested by the examiner in the  Response to Rule 312 Communication that was mailed on March 26, 2020.

The Office finds there is persuasive contemporaneous evidence in the record that suggests the examiner requested applicant to re-submit the February 5, 2020 IDS and the February 5, 2020 preliminary amendment on February 20, 2020.

As the Office finds the February 24, 2020 IDS and Rule 312 amendment were expressly requested by the Office within the meaning of current § 1.704(c)(10), no reduction is warranted.    
The 32 day period of reduction is being removed. 

The period of Applicant Delay is zero (0) days.


Conclusion
The Request asserts the correct period of Applicant Delay is 0 days and the correct PTA is 36 days (36 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 0 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 0 days.   Therefore, the correct PTA is 36 days (36 days of A Delay + 0 day of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by thirty-six (36) days. No additional fees are required.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction